FDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims 5-9 directed to a now allowable invention, non-elected without traverse.  Accordingly:
The application has been amended as follows: 
Claims 5-9 are cancelled.

Examiner’s Statement of Reasons for Allowance
Claims 1-4 are allowed. The following is an examiner’s statement of reasons for allowance:

The closest prior art of record - Yoshikawa et al (US 2015/0041083) - is directed to a lignin degradation product that can be used directly as an agricultural chemical [0111], with an aldehyde yield of not less than 10% as measured by alkaline nitrobenzene oxidation and high solvent solubility [0001]. While the Yoshikawa reference does not explicitly disclose a contact angle with water, the contact angle appeared to be an inherent property. However, in view of the declaration under 37 CFR 1.132 filed 12/20/2021 and the new claim amendments (12/20/2021), the claims are now found allowable. The prior art references do not teach or render obvious all the cumulative limitations of independent claim 1 with particular 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liukkonen, Annukka. "Contact angle of water on paper components: Sessile drops versus environmental scanning electron microscope measurements." Scanning 19.6 (1997): 411-415.
Oudia, Atika, et al. "Pyrolysis-GC/MS and TG/MS study of mediated laccase biodelignification of Eucalyptus globulus kraft pulp." Journal of Analytical and Applied Pyrolysis 78.2 (2007): 233-242.
Pinto, Paula CR, et al. "Kraft delignification of energy crops in view of pulp production and lignin valorization." Industrial Crops and Products 71 (2015): 153-162.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         January 14, 2022